PROSPECTUS May 1, 2010 Madison Mosaic Income Trust Institutional Bond Fund (Ticker Symbol:MIIBX) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Madison Mosaic Funds ® www.mosaicfunds.com TABLE OF CONTENTS Summary Data:1 Investment Objectives/Goals1 Fees and Expenses1 Portfolio Turnover1 Principal Investment Strategies1 Principal Risks1 Risk/Return Bar Chart and Performance Table1 Management1 Purchase and Sale of Fund Shares1 Tax Information1 Payments to Broker-Dealers and Other Financial Intermediaries1 Investment Objectives1 Implementation of Investment Objectives1 Investment Strategy1 Security Selection1 Maturity1 Portfolio Trading Activity – Taxable Capital Gains Potential1 Temporary Defensive Position1 Risks1 Portfolio Holdings1 Management1 Investment Adviser1 Compensation1 Pricing of Fund Shares1 Shareholder Information1 Purchase and Redemption Procedures1 Dividends and Distributions1 Frequent Purchases and Redemptions of Fund Shares1 Taxes1 Federal Taxes1 State and Local Taxes1 Taxability of Transactions1 Certification of Tax Identification Number1 Financial Highlights1 Guide to Doing Business1 Shareholder Account Transactions1 How to Open a New Account1 How to Purchase Additional Shares1 How to Redeem Shares1 Distribution Options1 Redemptions In Kind1 How to Close an Account1 Other Fees1 Retirement Plans and Custodian Fees1 SUMMARY DATA Investment Objectives/Goals The investment objective of the Institutional Bond Fund (the “Fund”) is to obtain the highest total investment return possible (income and share price appreciation) within the policy limitations of (1) investments in bonds and money market instruments rated A or better, and (2) maintaining a dollar weighted average maturity of ten years or less. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.30% Distribution (12b-1) fees None Other expenses 0.19% Total annual fund operating expenses 0.49% Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $50 $157 $274 $616 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 11% of the average value of its portfolio. 1 Principal Investment Strategies The Fund seeks to achieve its investment objectives through diversified investmentinvestments in a broad range of corporate debt securities, obligations of the U.S.
